Title: To Benjamin Franklin from Sarah Bache, 2 January 1774
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Dear and Honoured Sir
Philadelphia Jan 2. 1774
I had sett this day apart to write you a long letter, but my little Will has been so much indisposed as to take up all my time and attention, he is now in a sweet Sleep, but its so late that I can only tell you how much pleasure your desire of hearing from me gave me and to asure you I will write fully and have my Letter ready for the next Opportunity. I have a deal to say to you about my Lovely Boys, whom I am sure you will See with pleasure, they join in duty with me, the word positively in your letter mentioning your coming home gave us all spirrits, when Mr. Bache read it were you speak of dying the tears came into both our eyes, and actualy set Ben a crying, he is one of the most Afectionate creatures living, and with regard to his Brother has never shewed the least Jalousy, for you cannot please him better than by shewing a fondness for Will, he says their is not such a Clever Boy no not in the Whole Town. I am my dear Papah with the sincerest wish for your return, and happiness Your Truly Afectionate Daughter
S Bache
